




____________________________________

SHARE EXCHANGE AGREEMENT
_____________________________________

Between

PI SERVICES, INC.

and

SKY ACHIEVE HOLDINGS LIMITED

BEIJING GUOQIANG GLOBAL SCIENCE & TECHNOLOGY DEVELOPMENT CO., LTD


March 4, 2010



--------------------------------------------------------------------------------



              THIS SHARE EXCHANGE AGREEMENT ("Agreement") is made and entered
into as of March 4, 2010, by and among PI SERVICES, INC., a Nevada corporation
("PI Services") and SKY ACHIEVE HOLDINGS LIMITED, a British Virgin Islands
limited liability corporation (the "Company" or "Sky Achieve"), ,BEIJING
GUOQIANG GLOBAL SCIENCE & TECHNOLOGY DEVELOPMENT CO., LTD. ("Beijing Guoqiang"),
a company organized under the laws of The People's Republic of China (Sky
Achieve and Beijing Guoquiang collectively referred to as the "Companies") and
Kun Liu and Youhua Yu, the Shareholders of Sky Achieve (collectively as "Sky
Achieve Shareholders").

              WHEREAS, the respective Boards of Directors of PI Services and the
Company have determined that the share exchange between the two companies (the
"Share Exchange"), upon the terms and subject to the conditions set forth in
this Agreement, would be fair and in the best interests of their respective
shareholders, and such Boards of Directors have approved such Share Exchange,

              WHEREAS, pursuant to the Share Exchange, Sky Achieve Shareholders
shall transfer and assign to PI Services one hundred percent (100%) of the
issued and outstanding stock of Sky Achieve and PI Services shall issue to Sky
Achieve's shareholders, as Share Exchange Consideration (as defined in Section
2.01), 42,134,020 shares of Common Stock of PI Services, which shall constitute
ninety-five percent (95%) of the issued and outstanding total shares of PI
Services' Common Stock ("PI Services Common Stock") immediately after the Share
Exchange, [on a fully-diluted basis], and whereby the stockholders of PI
Services (as determined immediately preceding the Share Exchange) shall retain
the remaining 2,217,580 shares (five percent (5%)) of PI Services Common Stock,
provided, however, that such five percent of PI Services Company Stock includes
the 443,516 shares of PI Services Common Stock purchased in connection with the
Stock Purchase Agreement (as defined below);

              WHEREAS, pursuant to the terms of a Stock Purchase Agreement
between Kun Liu ("Liu"), the chief executive officer of the Companies, and
Michael Friess and Sanford Schwartz , the principal stockholders of PI Services,
dated of even date herewith (the "Stock Purchase Agreement"), Liu purchased an
aggregate of 443,516 shares of PI Services Common Stock.

              WHEREAS, the Share Exchange contemplated by this Agreement shall
be subject to, and conditioned on, the closing of the transactions contemplated
by the Stock Purchase Agreement; and

              WHEREAS, upon the closing of the Share Exchange and the
transactions contemplated by the Stock Purchase Agreement, Sky Achieve's
shareholders shall own an aggregate of ninety-six percent (96%) of PI Services
Common Stock and the stockholders of PI Services immediately preceding the Share
Exchange shall retain four percent (4%) of PI Services Common Stock; and

              WHEREAS, the parties hereto desire to make certain
representations, warranties, covenants and agreements in connection with the
Share Exchange and also to prescribe various conditions to the Share Exchange.



Page 1 of 29

--------------------------------------------------------------------------------



              NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, PI Services and the Companies hereby agree as follows:


ARTICLE I

THE SHARE EXCHANGE

              SECTION 1.01 The Share Exchange.

              (a) On the Closing Date (defined herein), Sky Achieve Shareholders
shall transfer and assign to PI services all of the issued and outstanding
capital stock of Sky Achieve. Sky Achieve Shareholders represent and warrant
that upon appropriate registration of the transfer of shares with the government
of the British Virgin Islands and delivery to PI Services of all the documents
sufficient to evidence the transfer of ownership, all right, title and interest
in said shares will be transferred to PI Services free of Liens, claims and
encumbrances.

              (b) On the Closing Date, PI Services shall issue and deliver to
Sky Achieve's Shareholders the certificates evidencing the shares representing
the Share Exchange Consideration issued by PI Services as set forth in Section
2.01, with stock powers duly executed in blank, which shall be subject to the
restrictions thereon as set forth in Section 1.06.

              (c) The parties intend that the exchange of shares described above
shall qualify as a tax-free exchange under Section 351 of the United States
Internal Revenue Code. The parties further intend that the issuance of the
Exchange Shares by PI Services to Sky Achieve Shareholders shall be exempt from
the provisions of Section 5 of the Securities Act of 1933 pursuant to Section
4(2) of said Act.

              SECTION 1.02 The Closing, Termination.

              (a) The Closing of the transactions contemplated by this Agreement
(the "Closing") shall take place in the offices of McLaughlin & Stern LLP, 260
Madison Avenue, New York, New York 10016 on the 10th day of March, 2010,
commencing at 10:00am Eastern Daylight Saving Time (the "Closing Date"), unless
another place or time is mutually agreed upon in writing by the parties, but in
any event no later than April 15, 2010 unless extended by a written agreement of
the parties in writing (the "Termination Date").

              (b) At the Closing or prior thereto, PI Services and the Company
shall exchange the various certificates, instruments and such documents referred
to in Article VII of this Agreement.

              SECTION 1.03 Directors. At the Closing Date, the Company shall
nominate Kun Liu and two additional Directors as set forth in Schedule 1.03 to
the Board of Directors of the



Page 2 of 29

--------------------------------------------------------------------------------



Company and the incumbent Directors of PI Services at the date thereof shall
stay in office Following the Closing, PI Services shall distribute the
Information Statement to PI Services' shareholders with respect to the new
directors to be elected to the Board in accordance with the [Securities Exchange
Act of 1934 (the "Exchange Act")], and ten (10) days after distributing the
Information Statement, PI Services' incumbent directors shall resign.

              SECTION 1.04 Officers. At the Closing Date, the resignation
letters of PI Services' officers shall become effective, and the persons as set
forth on Schedule 1.04 attached hereto, shall be appointed as officers of PI
Services until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified, as the case may be. With
each resignation, the resigning officer shall confirm in writing that he or she
does not owe and is not owed anything by PI Services.

              SECTION 1.05 Name Change; Stockholder Action. As part of the
Information Statement to be distributed pursuant to Section 1.06, PI Services
may, at is option, include (i) the amendment of PI Services' Certificate of
Incorporation to change its name to any name as designated by the Company; and
(ii) the approval of a reverse stock split of PI Services' capital stock on
terms acceptable to the Company, which actions shall be approved by the
shareholders and Board of Directors of PI Services;

              SECTION 1.06 Shares Not Registered. The shares of Common Stock
(collectively, the "Shares") issued by PI Services to Sky Achieve's
shareholders, when issued, will not be registered under the Securities Act of
1933, as amended ("Act"), or the securities laws of any state or states, but
shall be issued in reliance upon the exemptions from registration provided by
Section 4(2) of the Act and/or Rule 505 or 506 of Regulation D under the Act and
under analogous state securities laws, or upon any other such exemption, on the
grounds that the issuance does not involve any public offering. The shares
issued by PI Services will be "restricted securities" as that term is defined in
Rule 144(a) of the General Rules and Regulations under the Act and must be held
indefinitely, unless they are subsequently registered under the Act or an
exemption from the Act's registration requirements is available for their
resale. All certificates evidencing the shares issued by PI Services shall,
unless and until removed in accordance with law, bear a restrictive legend
substantially in the following form:



  "THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND ARE "RESTRICTED SECURITIES"
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE ACT. THESE SHARES MAY NOT BE
OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT."  




Page 3 of 29

--------------------------------------------------------------------------------



ARTICLE II

EFFECT OF THE SHARE EXCHANGE ON THE CAPITALIZATION OF
THE CONSTITUENT ENTITIES

              SECTION 2.01 Effect on Capitalization. As of the Closing Date, by
such actions to be taken by the parties' hereto, or otherwise by virtue of the
Share Exchange and without any action on the part of the holders of Sky
Achieve's Common Stock or the holder of shares of capital stock of PI Services:

                            (a) Issuance of PI Services' Common Stock. Subject
to this Section 2.01, and subject to PI Services' capitalization prior to the
execution of the Share Exchange as set forth in Section 4.03, as of the Closing
Date, PI Services, upon the prior authorization of its Board of Directors, shall
issue the shareholders of the Company 42,134,020 shares of Common Stock, or
ninety five percent (95%) of the total issued and outstanding Common Stock of PI
Services as of Closing, on a fully diluted basis (referred to as "Share Exchange
Consideration"). Subject to the terms as set forth in this Section 2.01(a), it
is further agreed that pursuant to the issuance of the Share Exchange
Consideration by PI Services to Sky Achieve's shareholders, the stockholders of
PI Services (as determined immediately preceding the Share Exchange) shall
retain the remaining five percent (5%) of PI Services Common Stock.



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANIES

              Each of the Companies, jointly and severally, represents and
warrants to PI Services and that the statements contained in this Article III
are true, correct, and complete as of the date of this Agreement and will be
true and correct as of the Closing Date.

              SECTION 3.01 Organization. Sky Achieve is a corporation duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and Beijing Guoqiang is a corporation duly organized, validly
existing and in good standing under the laws of The People's Republic of China
and the Companies have all requisite corporate power and authority to carry on
their business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
could not be reasonably expected to (i) prevent or materially delay the
consummation of the Share Exchange, or (ii) have a material adverse effect on
the Companies. Each of the Companies are duly qualified or licensed to do
business and are in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary.

              SECTION 3.02 Management Agreements between Sky Achieve and Beijing
Guoqiang. The execution, delivery and performance of the Consulting Services
Agreement, Operating Agreement, Equity Pledge Agreement, Proxy Agreement and
Option Agreement



Page 4 of 29

--------------------------------------------------------------------------------



(collectively referred as the "Management Agreements") hereby have been duly
authorized by all necessary action on the part of the Companies. The purpose of
the Management Agreements is to transfer to Sky Achieve full responsibility for
the management of Beijing Guoqiang, as well as all of the financial benefits and
liabilities that arise from the business of Beijing Guoqiang. Neither Beijing
Guoqiang nor Sky Achieve has defaulted in any of the Management Agreements, and
all of the Management Agreements remain in full force and effect.

              SECTION 3.03 Capitalization. As of the date of this Agreement, Sky
Achieve has 100 shares are issued and outstanding. As of the date of this
Agreement, Sky Achieve's shareholders and their respective holdings percentages
are as set forth on Schedule 3.03 attached hereto. Sky Achieve's shares are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights. There are no bonds, debentures, notes or other indebtedness
of the Company having the right to vote (or those are convertible into, or
exchanged for, securities having the right to vote) on any matters on which
shareholders of the Company may vote. There are no securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which Company is a party or by which either is bound obligating
the Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares in the Company or obligating the Company to issue, grant,
extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. There are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of the Company.

              SECTION 3.04 Authority.

                            (a) Each of the Companies has the requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation by the Company of the Share Exchange and of
the other transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Companies and no other proceedings on the
part of the Company are necessary to authorize this Agreement or to consummate
the transactions so contemplated. This Agreement has been duly executed and
delivered by the Companies and, assuming this Agreement constitutes a valid and
binding obligation of PI Services and constitutes a valid and binding obligation
of the Companies enforceable against the Companies in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally.

                            (b) Sky Achieve's Board of Directors has duly
adopted resolutions (i) approving this Agreement and the Share Exchange, and
(ii) determining that the terms of the Share Exchange is in the best interests
of the Company.

                            (c) The holders of Sky Achieve's capital stock have
executed a written consent adopting resolutions approving this Agreement and the
Share Exchange.

              SECTION 3.05 Consents and Approvals; No Violations. Except for
filings, permits, authorizations, consents and approvals as may be required
under, and other applicable



Page 5 of 29

--------------------------------------------------------------------------------



requirements of the applicable and relevant laws of the laws of the British
Virgin Islands and the NCL, neither the execution, delivery or performance of
this Agreement by the Company nor the consummation by the Company of the
transactions contemplated hereby will (i) conflict with or result in any breach
of any provision of the Articles of Incorporation of the Companies, (ii) require
any filing with, or permit, authorization, consent or approval of, any federal,
state or local government or any court, tribunal, administrative agency or
commission or other governmental or other regulatory authority or agency,
domestic, foreign or supranational (a "Governmental Entity") (except where the
failure to obtain such permits, authorizations, consents or approvals or to make
such filings could not reasonably be expected to have a material adverse effect
on the Companies or prevent or materially delay the consummation of the Share
Exchange), (iii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, contract, agreement or other instrument or obligation to which any of
the Companies is a party or by which any of the Companies or its properties or
assets may be bound; or (iv) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to any of the Companies or any of its
properties or assets, except in the case of clauses (iii) or (iv) for
violations, breaches or defaults that could not reasonably be expected to have a
material adverse effect on any of the Companies or prevent or materially delay
the consummation of the Share Exchange.

              SECTION 3.06 Financial Statements. The audited financial
statements of Beijing Guoqiang for the year ended June 30, 2009 and 2008 and
unaudited financial statement for the three months ended September 30,, 2009
have been prepared and the unaudited financial statements for the six months
ended December 31, 2009 (the "Balance Sheet Date") will have been prepared in
accordance with generally accepted accounting principles consistently applied
("GAAP") with respect thereto throughout the periods involved as explained in
the notes to such financial statements. The Financial Statements present fairly,
in all material respects, as are their respective dates the financial position
of Beijing Guoqiang. Beijing Guoqiang did not have, as of the date of any such
financial statements, except as and to the extent reflected or reserved against
therein, any material liabilities or obligations (absolute or contingent) which
should be reflected therein in accordance with GAAP, and all assets reflected
therein presents fairly the assets of Company in accordance with GAAP.

              SECTION 3.07 Absence of Certain Changes or Events. Since the
Balance Sheet Date, each of the Companies has conducted its business only in the
ordinary course consistent with past practice, and there has not been any
material adverse change with respect to each of the Companies.

              SECTION 3.08 No Undisclosed Liabilities. As of the Balance Sheet
Date, to the best knowledge of the Companies, the Companies have no liabilities
or obligations of any nature, whether or not accrued, contingent or otherwise,
that would be required by GAAP to be reflected on a balance sheet of the
Companies (including the notes thereto). Since the Balance Sheet Date, except
for liabilities or obligations incurred in the ordinary course of business
consistent with past practice, the Companies have not incurred any liabilities
of any nature, whether or not accrued, contingent or otherwise, that could be
reasonably expected to have a material adverse



Page 6 of 29

--------------------------------------------------------------------------------



effect on the Companies, or would be required by GAAP to be reflected on a
consolidated balance sheet of the Companies (including the notes thereto).

              SECTION 3.09 Benefit Plans. The Companies have no "employee
pension benefit plan" (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")), "employee welfare benefit
plan" (as defined in Section 3(1) of ERISA) or other plan, arrangement or policy
(written or oral) relating to stock options, stock purchases, compensation,
deferred compensation, bonuses, severance, fringe benefits or other employee
benefits, in each case maintained or contributed to, or required to be
maintained or contributed to, by the Companies for the benefit of any present or
former employee, officer or director (each of the foregoing, a "Company Benefit
Plan").

              SECTION 3.10 Litigation. There is no material suit, claim, action,
proceeding pending or threatened against any of the Companies, nor is there any
investigation against any of the Companies threatened or pending before any
Governmental Entity. None of the Companies are subject to any outstanding order,
judgment, writ, injunction or decree.

              SECTION 3.11 Permits; Compliance with Law. Each of the Companies
holds all permits, licenses, variances, exemptions, orders and approvals of all
governmental entities necessary for the lawful conduct of its business (the
"Company Permits"), except for failures to hold such permits, licenses,
variances, exemptions, orders and approvals that could not reasonably be
expected to have a material adverse effect on any of the Companies. Each of the
Companies is in compliance with the terms of the Company Permits, except where
the failure to comply could not reasonably be expected to have a material
adverse effect on any of the Companies. As of the date of this Agreement, no
investigation, inquiry or review by any Governmental Entity with respect to any
of the Companies is pending or, to the best knowledge of the Company,
threatened, nor has any Governmental Entity indicated an intention to conduct
any such investigation, inquiry or review.

              SECTION 3.12 Tax Matters. Each of the Companies has filed or shall
file as of the Closing Date all of its tax returns required to be filed since
inception. All such returns and reports are accurate and correct in all material
respects. Each of the Companies has no liabilities with respect to the payment
of any federal, state, county, local, or other taxes (including any
deficiencies, interest, or penalties) accrued for or applicable as of the
Closing Date, and no deficiency assessment or proposed adjustment of any such
tax return is pending, proposed or contemplated. To the knowledge of the
Companies, none of such income tax returns has been examined or is currently
being examined by any governmental authority and no deficiency assessment or
proposed adjustment of any such return is pending, proposed or contemplated.
There are no outstanding agreements or waivers extending the statutory period of
limitation applicable to any tax return of the Companies.

              SECTION 3.13 Intellectual Property. To the knowledge of the
Company' Shareholders, each of the Companies has full legal right, title and
interest in and to all of the intellectual property utilized in the operation of
its business. Neither of the Companies have received any written notice that the
rights of any other person are violated by the use by the Company of the
intellectual property. None of the intellectual property has ever been declared




Page 7 of 29

--------------------------------------------------------------------------------



invalid or unenforceable, or is the subject of any pending or, to the knowledge
of the Company' Shareholders, threatened action for opposition, cancellation,
declaration, infringement, or invalidity, unenforceability or misappropriation
or like claim, action or proceeding.

              SECTION 3.14 Title to Property. Each of the Companies has good and
defensible title to all of its properties and assets, free and clear of all
liens, charges and encumbrances, except liens for taxes not yet due and payable
and such liens or other imperfections of title, if any, as do not materially
detract from the value of or interfere with the present use of the property
affected thereby or which could not reasonably be expected to have a material
adverse effect.

              SECTION 3.15 Environmental Matters. The Companies are not aware of
nor has ever received notice of any past or present violations of any
environmental laws or any event, condition, circumstance, activity, practice,
incident, action or plan which is reasonably likely to interfere with or prevent
continued compliance with or which would give rise to any common law or
statutory liability, or otherwise form the basis of any claim, action, suit or
proceeding against any of the Companies based on or resulting from the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, handling, emission, discharge or release into the environment of any
pollutant, contaminant, or hazardous or toxic material or waste.

              SECTION 3.16 Validity of the Agreement. This Agreement has been
duly executed by the Companies' Shareholders and constitutes their valid and
binding obligation, enforceable in accordance with its terms except to the
extent limited by applicable bankruptcy, reorganization, insolvency, moratorium
or other laws relating to or effecting generally the enforcement of creditors'
rights. The execution and delivery of this Agreement and the carrying out of its
purposes will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, the Articles of Association of Sky
Achieve and the Article of Incorporation of Beijing Guoqiang, or any material
agreement or undertaking, oral or written, to which Sky Achieve, Beijing
Guoqiang or the Companies' Shareholders are a party or are bound or may be
affected by, nor will such execution, delivery and carrying out violate any
order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body; and the business now conducted by
the Company can continue to be so conducted after completion of the transaction
contemplated hereby.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PI SERVICES

              Each of PI Services represents and warrants to the Company that
the statements contained in this Article IV are true, correct, and complete as
of the date of this Agreement and will be true and correct as of the Closing
Date:

              SECTION 4.1 Organization. PI Services is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has all requisite corporate power and authority to carry on its
business as now being conducted or to have such power and authority could not be
reasonably expected to (i) prevent or materially delay the



Page 8 of 29

--------------------------------------------------------------------------------



consummation of the Share Exchange, or (ii) have a material adverse effect on PI
Services. PI Services is in good standing in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such good standing necessary.

             SECTION 4.02 Capitalization. The authorized capitalization of PI
Services consists of 780,000,000 shares of Common Stock, $0.001 par value, of
which 2,217,480 shares of Common Stock are issued and outstanding; and
20,000,000 shares of preferred stock, $0.001 par value, are authorized, none of
which are issued and outstanding. All issued and outstanding capital stock of PI
Services are legally issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other right of any person or any federal or state
securities laws. There are no dividends or other amounts due or payable with
respect to any of the shares of capital stock of PI Services, except as
disclosed in PI Services' SEC Documents or in this Agreement. As of the date of
this Agreement and as of the Closing Date, there are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require PI
Services to purchase, issue, sell, or otherwise cause to become outstanding any
of their capital stock, outstanding or authorized stock appreciation, phantom
stock, profit participation, or similar rights with respect to PI Services, or
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the capital stock of PI Services. There are no preemptive rights
applicable with respect to PI Services' Common Stock. Prior to the Date of
Closing, PI Services' shareholders shall not have agreed to transfer any of
their shares of Common Stock to any third-party.

             SECTION 4.04 Authorization. PI Services has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The board of directors of PI Services have
approved the execution and delivery of this Agreement and the transactions
contemplated by this Agreement including the Share Exchange in accordance with
the applicable Nevada law and with the NCL and articles of incorporation and
bylaws. PI Services has approved the Share Exchange, and no other corporate
proceedings on the part of PI Services are necessary to authorize the execution,
delivery, and performance, and the resolutions approving such Share Exchange are
irrevocable. This Agreement has been duly executed and delivered by PI Services
and constitutes its valid and binding obligations, enforceable against each of
them in accordance with its terms.

             SECTION 4.05 Consents and Approvals; No Violations. Except for
filings, permits, authorizations, consents and approvals as may be required
under the NCL, and except for the filings required to consummate the Share
Exchange and any required Form 8-K, neither the execution, delivery or
performance of this Agreement by PI Services nor the consummation of the
transactions contemplated hereby will: (i) conflict with or result in any breach
of any provision of the Articles of Incorporation or bylaws of PI Services, (ii)
require any filing with, or permit, authorization, consent or approval of, any
Governmental Entity (except where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings could not
reasonably be expected to have a material adverse effect on PI Services or
prevent or materially delay the consummation of the Share Exchange), (iii)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
amendment, cancellation or acceleration) under, any of the terms, conditions or



Page 9 of 29

--------------------------------------------------------------------------------



provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which PI Services is a party or
by which PI Services or its respective properties or assets may be bound; or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to PI Services or any of its respective properties or assets, except
in the case of clauses (iii) or (iv) for violations, breaches or defaults that
could not reasonably be expected to have a material adverse effect on PI
Services or prevent or materially delay the consummation of the Share Exchange.
No filing of preliminary and definitive Schedule 14C is required in order to
consummate the Share Exchange.

             SECTION 4.06 Financial Statements / SEC Status.

                          (a) Included in the last Form 10-K filed by PI
Services with the SEC are the audited balance sheet of PI Services as of
December 31, 2008 and 2007, and the related statements of operations,
stockholders' equity (deficit), and cash flows for the fiscal year ended
December 31, 2008, including the notes thereto, and the accompanying report of
PI Services' independent certified public accountant.

                          (b) The financial statements of PI Services contained
in the SEC Documents including the Forms 10-Q for the nine months ended
September 30, 2009 (the "Most Recent Filing Date") have been prepared and the
audited financial statements for the fiscal year ended December 31, 2009 will
have been prepared in accordance with GAAP and in accordance with the published
rules and regulations of the SEC with respect thereto throughout the periods
involved as explained in the notes to such financial statements. PI Services
financial statements present fairly, in all material respects, as of their
respective dates, the financial position of PI Services. PI Services did not
have, as of the date of any such financial statements, except as and to the
extent reflected or reserved against therein, any liabilities or obligations
(absolute or contingent) which should be reflected therein in accordance with
GAAP, and all assets reflected therein present fairly the assets of PI Services
in accordance with GAAP.

                          (c) The common stock of PI Services is registered
pursuant to Section 12(g) of the Exchange Act and a minimum of 70,377 shares of
Common Stock are duly registered pursuant to the Securities Act. PI Services has
timely filed all reports required by the Rules of the Securities and Exchange
Commission since May 27, 2008. All documents required to be filed as exhibits to
the SEC Documents have been so filed, and all material contracts so filed as
exhibits are in full force and effect, except those which have expired in
accordance with their terms. Each of PI Services' SEC Documents has complied in
all material respects with the Exchange Act in effect as of their respective
dates. None of PI Services' SEC Documents, as of their respective dates,
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

             SECTION 4.07 Absence of Certain Changes or Events. Since the Most
Recent Filing Date PI Services has conducted its business only in the ordinary
course consistent with past



Page 10 of 29

--------------------------------------------------------------------------------



practice, and there has not been any material adverse change (as defined in
Section 7.03) with respect to PI Services.

             SECTION 4.08 No Undisclosed Liabilities. As of the Most Recent
Filing Date, to the best knowledge of PI Services, PI Services had no
liabilities or obligations of any nature, whether or not accrued, contingent or
otherwise, that would be required by GAAP to be reflected on a balance sheet of
PI Services (including the notes thereto). Since the Most Recent Filing Date,
except for liabilities or obligations listed in Schedule 4.08, PI Services has
not incurred any liabilities of any nature, whether or not accrued, contingent
or otherwise, that could be reasonably expected to have a material adverse
effect on PI Services, or would be required by GAAP to be reflected on a
consolidated balance sheet of PI Services (including the notes thereto).

             SECTION 4.09 Benefit Plans. PI Services has not operated any
Pension Plan, Welfare Plan, or other plan, arrangement or policy (written or
oral) relating to stock options, stock purchases, compensation, deferred
compensation, bonuses, severance, fringe benefits or other employee benefits.

             SECTION 4.10 Other Compensation Arrangements. PI Services is not a
party to any oral or written (i) consulting agreement or union or collective
bargaining agreement, (ii) agreement with any executive officer or other key
employee of PI Services, or (iii) agreement or plan, including any stock option
plan, stock appreciation right plan, restricted stock plan or stock purchase
plan. PI Services is not and will not be indebted to any officer, director,
employee or shareholder, or former officer, director employee or shareholder
thereof as of the Closing Date. No officer, director, employee or shareholder
owes PI Services any monies, and none will be owed as of the Closing. No person
currently receives a salary or other cash compensation from PI Services, and no
person will receive a salary or other cash compensation from PI Services prior
to Closing.

             SECTION 4.11 Litigation. There is no suit, claim, action,
proceeding pending or threatened against PI Services, nor is there any
investigation against PI Services threatened or pending before any Governmental
Entity. PI Services is not subject to any outstanding order, judgment, writ,
injunction or decree.

             SECTION 4.12 Permits; Compliance with Law. PI Services does not
hold any permits, licenses, variances, exemptions, orders and approvals of any
Governmental Entities except for their incorporation and active status in Nevada
(the "PI Services Permits"). PI Services is not in violation of, or has
violated, any applicable provisions of any laws, statutes, ordinances or
regulations To its knowledge, as of the date of this Agreement, no
investigation, inquiry or review by any Governmental Entity with respect to PI
Services is pending or threatened, nor has any Governmental Entity indicated an
intention to conduct any such investigation, inquiry or review.

             SECTION 4.13 Tax Matters. PI Services has filed or shall file as of
the Closing Date all of its tax returns required to be filed since inception.
All such returns and reports are accurate and correct in all material respects.
PI Services has duly filed all tax returns or reports




Page 11 of 29

--------------------------------------------------------------------------------



of every nature required to be filed by PI Services and has paid all taxes as
shown on such returns and all assessments, fees and charges received by it to
the extent that such taxes, assessments, fees and charges have become due. PI
Services has paid all income, excises, unemployment, social security,
occupational, franchise and other taxes, duties, assessments or charges levied,
assessed or imposed upon PI Services by the United States or by any state
municipal government or subdivision or instrumentality thereof. To the extent
that tax liabilities have accrued, but have not become payable, they have been
adequately reflected as liabilities on the books of PI Services, and provided
for adequately. No deficiency assessment or proposed adjustment of any such tax
return is pending, proposed or contemplated. To the knowledge of PI Services,
none of such income tax returns has been examined or is currently being examined
by the Internal Revenue Service and no deficiency assessment or proposed
adjustment of any such return is pending, proposed or contemplated. To its
knowledge, there are no outstanding agreements or waivers extending the
statutory period of limitation applicable to any tax return of PI Services.

             SECTION 4.14 Intellectual Property.

                          (a) PI Services does not own any Intellectual
Property;

                          (b) no claims are pending or, to the best knowledge of
PI Services, threatened that PI Services is infringing on or otherwise violating
the rights of any person with regard to any Intellectual Property and, to the
best knowledge of PI Services, there are no valid grounds for any such claims.

             SECTION 4.15 Knowledge of Risk. Each of PI Services' shareholders
and members of PI Services' Board of Directors, alone, or together with his or
her adviser(s), has such knowledge and experience in financial, tax and business
matters as to enable each of them to utilize the information made available by
the Company, in connection with the and the issuance of the Share Exchange
Consideration shares or with the receipt of the Company's shares as part of the
Transaction at subject, to evaluate the merits and risks of acquiring such
shares of the Company and to make an informed investment decision with respect
thereto. PI Services has been given the opportunity to examine all documents and
to ask questions of, and to receive answers from the Company or any person(s)
acting on its behalf concerning the terms and conditions of this Agreement, and
to obtain any additional information or documents, to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information provided by the
Company

             SECTION 4.16 Labor Matters. PI Services has no employees.

             SECTION 4.17 Title to Property. PI Services has good and defensible
title to all of its properties and assets, free and clear of all liens, charges
and encumbrances, except liens for taxes not yet due and payable and such liens
or other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby or
which could not reasonably be expected to have a material adverse effect.

             SECTION 4.18 Environmental Matters. PI Services is not aware of nor
to its




Page 12 of 29

--------------------------------------------------------------------------------



knowledge it has ever received notice of any past or present violations of any
environmental laws or any event, condition, circumstance, activity, practice,
incident, action or plan which is reasonably likely to interfere with or prevent
continued compliance with or which would give rise to any common law or
statutory liability, or otherwise form the basis of any claim, action, suit or
proceeding against PI Services based on or resulting from the manufacture,
processing, distribution, use, treatment, storage, disposal, transport,
handling, emission, discharge or release into the environment of any pollutant,
contaminant, or hazardous or toxic material or waste.

             SECTION 4.19 Interested Party Transactions. Since the Most Recent
Filing Date, no event has occurred that would be required to be reported by PI
Services as a Certain Relationship or Related Transaction, pursuant to Item 404
of Regulation S-B promulgated by the SEC.

             SECTION 4.20 Absence of Certain Payments. Neither PI Services nor
any of its respective affiliates, officers, directors, employees or agents or
other people acting on behalf of any of them have (i) engaged in any activity
prohibited by the United States Foreign Corrupt Practices Act of 1977, or any
other similar law, regulation, decree, directive or order of any other country
and (ii) without limiting the generality of the preceding clause (i), used any
corporate or other funds for unlawful contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials or others. Neither PI Services nor any of its respective
affiliates, directors, officers, employees or agents of other persons acting on
behalf of any of them, has accepted or received any unlawful contributions,
payments, gifts or expenditures.

             SECTION 4.21 Insurance. PI Services does not maintain any insurance
policies.

             SECTION 4.22 Full Disclosure. No statement contained in any
certificate or schedule furnished or to be furnished by PI Services to the
Company, or pursuant to the provisions of, this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was
made, in order to make the statements herein or therein not misleading.

             SECTION 4.23 Contracts. PI Services is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or condition thereof and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which PI Services has not taken adequate steps to prevent such a
default from occurring. PI Services is not a party to any agreement (or group of
related agreements) that: (a) provides for payments to any third party; (b)
concerns a partnership or joint venture; (c) guarantees any indebtedness; (d)
concerns noncompetition; (e) relates to monies advanced or loaned to any of its
directors, officers or employees; or (f) a default or termination would have a
material adverse effect on the business, financial condition, operations or
results of operations of PI Services. Also, there is no valid shareholders
agreement in place.

             SECTION 4.24 Real Property. PI Services does not own or lease any
real property.



Page 13 of 29

--------------------------------------------------------------------------------



             SECTION 4.25 Internal Accounting Controls; Sarbanes-Oxley Act of
2002. To the best of its knowledge, PI Services is in compliance with the
requirements of the Sarbanes-Oxley Act of 2002 applicable to it as of the date
of this Agreement. PI Services has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for PI
Services and designed such disclosures controls and procedures to ensure that
material information relating to PI Services, is made known to the certifying
officers by others within those entities, particularly during the period in
which PI Services' Form 10-K or 10-Q, as the case may be, is being prepared. PI
Services' certifying officers have evaluated the effectiveness of PI Services'
controls and procedures as of the date of its most recently filed periodic
report (such date, the "Evaluation Date"). PI Services presented in its most
recently filed periodic report the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in PI Services' internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to PI
Services' knowledge, in other factors that could significantly affect PI
Services' internal controls. PI Services' auditors, at all relevant times, have
been duly registered in good standing with the Public Company Accounting
Oversight Board.

             SECTION 4.26 Brokers. PI Services has not engaged any broker,
investment banker, financial advisor or other person, pursuant to which such
party is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated by
this Agreement.



ARTICLE

COVENANTS

             SECTION 5.01 Payment of Certain Liabilities. PI Services shall
cause all liabilities and obligations of PI Services (including legal,
accounting and financial advisor fees) as of the Closing Date, to be satisfied
in full, provided that Beijing Guoqiang or its Affiliates shall be responsible
for the payment of $3,750 at the Closing Date to the independent certified
accountants for payment for 50% of the amounts due such accountants for
preparation of the audited financial statements for the fiscal year ended
December 31, 2009. All of such liabilities and obligations as of the date hereof
are set forth on Schedule 5.01.

             SECTION 5.02 Mutual Use of Best Efforts. The Parties agree as
follows with respect to the period from and after the execution of this
Agreement.

                          (a) Each of the parties hereto will use its reasonable
best efforts to take all action and to do all things necessary in order to
consummate and make effective the transactions contemplated by this Agreement,
including the preparation of an 8-K regarding the Share Exchange and the
Information Statement to be filed after the Effective Date.

                          (b) Each of the parties hereto will give any notices
(and will cause its subsidiary to give any notices) to third parties, and will
use its reasonable best efforts to obtain



Page 14 of 29

--------------------------------------------------------------------------------



(and will cause its subsidiary to use its reasonable best efforts to obtain) any
third party consents, that the other Parties reasonably may request in
connection with this Agreement.

                          (c) Each of the parties hereto will give any notices
to, make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters in this Agreement.

                          (d) Each party hereto will give prompt written notice
to the other of any material adverse development causing a breach of any of its
own representations and warranties in this Agreement. No disclosure by any Party
pursuant to this Section 5.04, however, shall be deemed to amend or supplement
any Disclosure Schedule or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant.

             SECTION 5.03 Conduct of Business Prior to Closing Prior to the
Closing Date, PI Services shall not engage in any business or activity other
than attempting to consummate and Close the Share Exchange. Furthermore, PI
Services, its officers and directors will not, without the prior written
authorization of the Company, (i) make any changes in PI Services' capital
structure, (ii) incur any liability or obligation other than current liabilities
incurred in the ordinary and usual course, (iii) declare or pay any dividend or
make any other distribution with respect to its capital stock, (iv) issue, sell,
or deliver or purchase or otherwise acquire for value any of its stock or other
securities, (v) make any investment of a capital nature, or (vi) enter into any
contract, agreement, or other commitment which is material to PI Services.

             SECTION 5.04 Public Company Status. PI Services shall make any and
all required filings under the Exchange Act so that it remains a reporting
company under the Exchange Act.

             SECTION 5.05 Financial Condition as of the Closing Date. As of the
Closing Date, PI Services shall not be a guarantor of any indebtedness of any
other person, firm or corporation, and, there shall be no liabilities or debts
of PI Services of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability or debt.



ARTICLE VI

ADDITIONAL AGREEMENTS

             SECTION 6.01 Fees and Expenses. All fees and expenses incurred in
connection with the Share Exchange, this Agreement and the transactions
contemplated by this Agreement shall be paid as of the Closing Date by the party
incurring such fees or expenses, whether or not the Share Exchange is
consummated.

             SECTION 6.02 Indemnification

             (c) (a) PI Services agrees that all rights to indemnification for
acts or omissions occurring prior to the Closing Date now existing in favor of
the current or former directors or



Page 15 of 29

--------------------------------------------------------------------------------



officers of Company (the "Company Indemnified Parties") and the current or
former directors or officers of PI Services (the "PI Services Indemnified
Parties") as provided in their respective certificates of incorporation or
bylaws (or similar organizational documents) or existing indemnification
contracts shall survive the Share Exchange and shall continue in full force and
effect in accordance with their terms for a period of two (2) years after the
Closing Date, or with respect to claims involving taxes, upon the expiration of
the applicable statute of limitations.

                          (b) This Section 6.02 shall survive the consummation
of the Share Exchange at the Closing Date, is intended to benefit the Company,
PI Services, Sky Achieve, the Company Indemnified Parties and PI Services
Indemnified Parties and their respective heirs, personal representatives,
successors and assigns, and shall be binding on all successors and assigns of
the Company, PI Services and Sky Achieve.



ARTICLE VII

CONDITIONS PRECEDENT TO COMPANIES' PERFORMANCE

             The obligations of the Companies to consummate the transactions
contemplated by this Agreement are subject to the satisfaction on the Closing
Date of all the conditions set out below in this Article Seven. Any such
condition may be waived by the Company by notice in writing to PI Services.

             SECTION 7.01 All representations and warranties by PI Services
contained in this Agreement or in any written statement delivered by PI Services
under this Agreement shall be true on and as of the Closing as though such
representations and warranties were made on and as of that date.

             SECTION 7.02 PI Services shall have performed and complied with all
covenants and agreements, and satisfied all conditions that it is required by
this Agreement to perform, comply with or satisfy before or at the Closing.

             SECTION 7.03 The Companies shall have received a certificate, dated
the Closing Date, signed by the president or any vice president of PI Services
and by the secretary or any assistant secretary of PI Services, certifying that
the conditions specified in paragraphs 7.01 and 7.02 have been fulfilled.

             SECTION 7.04 The execution and delivery of this Agreement by PI
Services, and the performance of its covenants and obligations under it, shall
have been duly authorized by all necessary corporate action



Page 16 of 29

--------------------------------------------------------------------------------



             SECTION 7.05 No action, suit or proceeding before any court or any
governmental body or authority pertaining to the transaction contemplated by
this Agreement or to its consummation shall have been instituted or threatened
on or before the Closing Date.

             SECTON 7.06. The transactions contemplated by the Stock Purchase
Agreement shall have closed on or before the Closing Date.

             SECTION 7.07 Each of the following documents shall be delivered to
the Companies, by PI Services, and the documents must be satisfactory in form
and content to Companies and their counsel:



  (a) Articles of Incorporation, including all amendments;

(b) All Certificates of Amendment and Restatements to Articles of Incorporation;

(c) PI Services' current Bylaws;

(d) Certificates of good standing with respect to PI Services, issued by its
jurisdiction of incorporation and for any other jurisdiction in which the
Company is required to be authorized to conduct business;

(e) All of the Minutes from all of the board of directors meetings and
shareholders meetings from 2006 through the Closing Date and any other books and
records of PI Services in the possession of PI Services or its affiliates as of
the Closing Date.

(f) All State and Federal Tax Returns (including extensions) that are required
to have been filed for 2007, 2008 and 2009..

(g) Description of all PI Services' assets and evidence of ownership, including
all deeds, judgments and contracts;

(h) A shareholder list from the transfer agent, and copies of all written
instructions to transfer agent to issue shares from May 2008 to present;

(i) Resignation letters in forms satisfactory to the Company, effective as of
the Closing from each of the officers, directors and employees (if any) of PI
Services.

(j) A copy of all bank statements, savings and investment accounts;

(k) Certificates evidencing the Share Exchange Consideration shares

(l) A certificate executed by PI Services dated the Closing Date, and signed by
each of the authorized officers of PI Services, certifying that the
representations and warranties of PI Services contained in this Agreement and
the information set forth in all Schedules of



Page 17 of 29

--------------------------------------------------------------------------------



  PI Services are then true and correct and that PI Services has complied with
all agreements and conditions required by this Agreement to be performed or
complied with by it;

(m) A certificate executed by the Secretary of PI Services certifying (i) as to
the resolutions of PI Services authorizing the transactions contemplated by this
Agreement; and (ii) that attached to such certificate are true, correct and
complete copies of PI Services' governing documents;

(n) Audited financial statements for the fiscal year ended December 31, 2009,
which financial statements shall be delivered a minimum of five business days
prior to the Closing Date.

(o) Any further document as may be reasonably requested by the Company in order
to substantiate any of the representations or warranties of PI Services set
forth herein.


             The form and substance of all certificates, instruments, opinions
and other documents delivered to the Company under this Agreement shall be
satisfactory in all reasonable respects to the Companies.



ARTICLE VIII

CONDITIONS PRECEDENT TO PI SERVICES' PERFORMANCE

             The obligations of PI Services to consummate the transaction
contemplated by this Agreement are subject to the satisfaction on the Closing
Date of all the conditions set out below in this Article Six. Any such condition
may be waived by PI Services by notice in writing to the Company.

             SECTION 8.01 Except as otherwise permitted by this Agreement, all
representations and warranties by the Companies in this Agreement or in any
written statement that shall be delivered to PI Services by any of them under
this Agreement shall be true on and as of the Closing Date as though made at
that time.

             SECTION 8.02 The Companies shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with on or before the Closing Date.

             SECTION 8.03 PI Services shall have received a certificate, dated
the Closing Date, signed and verified by the chief executive officer of and the
Company certifying, in such detail as PI Services and its counsel may reasonably
request, that the conditions specified in paragraphs 8.1 through 8.2 have been
fulfilled.



Page 18 of 29

--------------------------------------------------------------------------------



             SECTION 8.04 No action, suit, or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
on or before the Closing Date.

             SECTION 8.05 The execution and delivery of this Agreement by the
Company, and the performance of its covenants and obligations under it, shall
have been duly authorized by all necessary corporate action

             SECTION 8.06 The Management Agreements shall be in full force and
effect as of the Closing Date.

             SECTION 8.07 Each of the following documents shall be delivered to
PI Services, by the Company, and the documents must be satisfactory in form and
content to PI Services and its counsel:



  (a) Sky Achieve's audited consolidated financial statements, which shall
comply in form and substance with applicable regulations of the United States
Securities and Exchange Commission as of June 30, 2009 and 2008, and such
unaudited financial statements and pro forma financial statements as required by
Form 8-K and other requirements of the SEC regarding the Transaction;

(b) A certificate executed by the Secretary of the Company certifying (i) as to
the resolutions of the Company authorizing the transactions contemplated by this
Agreement; and (ii) that attached to such certificate are true, correct and
complete copies of the companies' governing documents; and

(c) Any further document as may be reasonably requested by PI Services' legal
counsel in order to substantiate any of the representations or warranties of the
Company set forth herein.



ARTICLE IX

TERMINATION AND INEMNIFICATION


             SECTION 9.01 This Agreement may be terminated:

              (a) by mutual consent in writing;

              (b) by either the Company or PI Services if there has been a
material misrepresentation or material breach of any warranty or covenant by any
other party that is not cured by the time of Closing;

              (c) by the Company or PI Services if all the conditions precedent
to its respective obligations hereunder have not been satisfied or waived prior
to the Closing Date, as it may be



Page 19 of 29

--------------------------------------------------------------------------------



accelerated or extended,

              (d) by any party, if any party shall have defaulted or refused to
perform in any material respect under this Agreement, or if PI Services or the
Company should have reasonable cause to believe there has been a material
representation concerning, or failure or breach of, any representation or
warranty by the other party, or if it appears that either the Company, its
officers or directors; or PI Services, its officers, or directors have committed
any unlawful acts affecting the other party;

              (e) by any party, if either PI Services or the Company shall
reasonably determine that the transactions contemplated in this Agreement have
become inadvisable by reason of the institution or threat by any federal, state
or municipal governmental authorities or by other person whatever of a formal
investigation or of any action, suit or proceeding of any kind against either or
both parties which in one party's reasonable belief is material in light of the
other party's business, prospects, properties or financial condition;

              (f) If the Closing shall not be consummated by the Termination
Date.

              9.2 Any termination of this Agreement (other than an automatic
termination) shall be made in accordance with the above listed grounds and, if
terminated by PI Services or the Company, shall be made by written notice of
termination, given to the other party as required in this Agreement as promptly
as is practical under the circumstances. Upon a party's receipt of such
termination notice, this Agreement shall terminate and the parties shall abandon
the transactions herein contemplated without further action.

              9.3 Upon termination of this Agreement for any reason, (i) the
covenants of the parties concerning the confidentiality and proprietary nature
of all documents and other information furnished hereunder shall remain in force
except as to information which has otherwise become public knowledge, and (ii)
each party shall promptly return all documents received from the other party in
connection with this Agreement. This Section constitutes a mutual covenant of
the parties, and either may judicially enforce it.

              9.4 Indemnification

              (a) PI Services and those shareholders of PI Services who own a
minimum of ten percent of the issued and outstanding shares of PI Services as of
the Closing Date, prior to the Closing Date (as set forth on Schedule 9.4)
shall, jointly and severally, indemnify and hold the Company and its affiliates
harmless, and shall reimburse Companies and its affiliates for, any loss,
liability, claim, damage, expense (including, but not limited to, reasonable
cost of investigation and defense and reasonable attorneys' fees) or diminution
of value (collectively, "Damages") arising from or in connection with any
inaccuracy in any of the representations and warranties of PI Services pursuant
to this Agreement or in any certificate delivered by PI Services pursuant to
this Agreement.

              (b) The Company shall indemnify and hold PI Services harmless, and
shall reimburse PI Services for any Damages arising from any inaccuracy in any
of the representations and



Page 20 of 29

--------------------------------------------------------------------------------



warranties of the Companies in this Agreement or in any certificate delivered by
the Company pursuant to this Agreement.

              (c) The indemnification provided for in Section 9(a) and (b) above
shall terminate two (2) years after the Closing Date or with respect to claims
involving taxes, upon the expiration of the applicable statute of limitations.

              Section 9.5 Procedure for Indemnification. Promptly after receipt
by an indemnified party of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under such section, give notice to the indemnifying party of
the commencement thereof, but the failure so to notify the indemnifying party
shall not relieve it of any liability that it may have to any indemnified party
except to the extent the defense of such action by the indemnifying party is
prejudiced thereby. In case any such action shall be brought against an
indemnified party and it shall give notice to the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, to assume the defense thereof
with counsel reasonable satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such section for any fees of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party in
connection with the defense thereof, other than reasonable costs of
investigation, If an indemnifying party assume the defense of such an action,
(a) no compromise or settlement thereof may be effected by the indemnifying
party without the indemnified party's consent (which shall not be unreasonable
withheld) unless (i) there is no finding or admission of any violation of law or
any violation of the rights of any person which is not fully remedied by the
payment referred to in clause (ii) and no adverse effect on any other claims
that may be made against the indemnified party and (ii) the sole relief provided
is monetary damages that are paid in full by the indemnifying party, (b) the
indemnifying party shall have no liability with respect to any compromise or
settlement thereof effected without its consent (which shall not be reasonably
withheld) and (c) the indemnified party will reasonable cooperate with the
indemnifying party in the defense of such action. If notice is given to an
indemnifying party of the commencement of any action and it does not, within 15
days after the indemnified party's notice is given, give notice to the
indemnified party of its election to assume the defense thereof, the
indemnifying party shall be bound by any determination made in such action or
any compromise or settlement thereof effected by the indemnified party.
Notwithstanding the foregoing, if an indemnified party determined in good faith
that there is a reasonable probability that an action may materially and
adversely affect it or its affiliated other than as a result of monetary
damages, such indemnified party may, by notice to the indemnifying party, assume
the exclusive right to defend, compromise or settle such action, but the
indemnifying party shall not be bound by any determination of an action so
defended or any compromise or settlement thereof effected without its consent
(which shall not be unreasonably withheld).



Page 21 of 29

--------------------------------------------------------------------------------



ARTICLE X

MISCELLANEOUS

              SECTION 10.01 Nonsurvival of Representations and Warranties. The
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive for two years after the Closing Date,
except with respect to representations regarding taxes, until the expiration of
the applicable statute of limitations. This Section 10.01 shall not limit any
covenant or agreement of the parties, which by its terms contemplates
performance after the Closing Date of the Share Exchange.

              SECTION 10.02. Notices. All notices and other communications
hereunder ("Notice") shall be in writing and shall be deemed given if delivered
personally, telecopied (which is confirmed), sent by overnight courier
(providing proof of delivery) or mailed by registered or certified mail (return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):



  if to PI Services, to: PI Services, Inc.
5353 Manhattan Circle Suite 101
Boulder, Colorado 80303
Attention: Michael Friess
Facsimile: 303-499-6666   with a copy to:  

  if to the Companies, to: Beijing Guoqiang Global Science & Technology
Development Co., Ltd,
Attention: Kun Liu
15 West 39th Street Suite 14B
New York, NY 10018
Facsimile: (212) 391-2677
  with a copy to: Steven W. Schuster, Esq.
McLaughlin & Stern, LLP
260 Madison Avenue
New York, New York 10016
Telephone : (212) 448-1100
Facsimile : (212) 448-0066


              SECTION 10.03 Interprétation. When a reference is made in this
Agreement to an Article or a Section, such reference shall be to an Article or a
Section of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words "include," "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation." The phrase
"made available" in this Agreement shall mean that the information referred to
has been made



Page 22 of 29

--------------------------------------------------------------------------------



available if requested by the party to whom such information is to be made
available. As used in this Agreement, the term "subsidiary" of any person means
another person, an amount of the voting securities, other voting ownership or
voting partnership interests of which is sufficient to elect at least a majority
of its Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first person, and the term "affiliate" shall have
the meaning set forth in Rule 12b-2 promulgated under the Exchange Act. As used
in this Agreement, "material adverse change" or "material adverse effect" means,
when used in connection with a person, any change or effect (or any development
that, insofar as can reasonably be foreseen, is likely to result in any change
or effect) that, individually or in the aggregate with any such other changes or
effects, is materially adverse to the business, prospects, assets (including
intangible assets), financial condition or results of operations of such person
and its subsidiaries taken as a whole.

              SECTION 10.04 Counterparts. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when said counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

              SECTION 10.05 Entire Agreement; Third Party Beneficiaries. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.

              SECTION 10.06 Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of New York, without regard
to any applicable conflicts of law. The Parties hereto irrevocably further
consent to the jurisdiction of the courts of the State of New York and of any
Federal court located in New York City in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to, in connection with or simultaneously with this
Agreement, or a breach of this Agreement or any such document or instrument.

              SECTION 10.07 Publicity. Except as otherwise required by law, for
so long as this Agreement is in effect, neither the Company nor PI Services
shall, nor shall PI Services permit to, issue or cause the publication of any
press release or other public announcement with respect to the transactions
contemplated by this Agreement without the consent of the other party, which
consent shall not be unreasonably withheld or delayed.

              SECTION 10.08 Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other party. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

              SECTION 10.09 Enforcement. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with



Page 23 of 29

--------------------------------------------------------------------------------



their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement. In addition, each of the parties hereto (i) consents to
submit such party to the personal jurisdiction of any Federal court located in
the City of New York in the event any dispute arises out of this Agreement or
any of the transactions contemplated hereby, (ii) agrees that such party will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that such party will not
bring any action relating to this Agreement or any of the transactions
contemplated hereby in any court other than a Federal court sitting in the City
of New York. The prevailing party in any judicial action shall be entitled to
receive from the other party reimbursement for the prevailing party's reasonable
attorneys' fees and disbursements, and court costs.

              SECTION 10.10 No Remedy in Certain Circumstances. Each party
agrees that, should any court or other competent authority hold any provision of
this Agreement to be null, void or unenforceable, or order any party to take any
action inconsistent herewith or not to take an action consistent herewith or
required hereby, the validity, legality and enforceability of the remaining
provisions and obligations contained or set forth in this Agreement shall not in
any way be affected or impaired thereby, unless the foregoing inconsistent
action or the failure to take an action constitutes a material breach of this
Agreement or makes this Agreement impossible to perform, in which case this
Agreement shall terminate. Except as otherwise contemplated by this Agreement,
to the extent that a party hereto took an action inconsistent herewith or failed
to take action consistent herewith or required hereby pursuant to an order or
judgment of a court or other competent authority, such party shall incur no
liability or obligation unless such party did not in good faith seek to resist
or object to the imposition or entering of such order or judgment.



[The remainder of this page is intentionally left blank.]






Page 24 of 29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, PI Services and the Companies have caused this Agreement to
be signed by their respective officers thereunto duly authorized as of the date
first written above.



  PI SERVICES, INC.


By:  /s/ Michael Friess________________
Name: Michael Friess
Title: President



SKY ACHIEVE HOLDINGS LIMITED.


By:  /s/ Youhua Yu___________________
Name: YOUHUA, YU
Title: Chairman



BEIJING GUOQIANG GLOBAL SCIENCE & TECHNOLOGY
DEVELOPMENT CO., LTD

By:  /s/ Kun Liu                                                  
Name: Kun Liu
Title: Chairman







Page 25 of 29

--------------------------------------------------------------------------------





Schedule 1.03 Directors


Kun Liu, Chairman of the Board.
Fu Qiang, Director.
Jijun Zhang, Director.





Page 26 of 29

--------------------------------------------------------------------------------




Schedule 1.04 Officers


Xin Xu, Chief Executive Officer
Chunping Fang, Chief Financial Officer
Fang Ai, Chief Technology Officer
Jijun Zhang, Vice Manager
Chengzhou Xu, Chief Engineer






Page 27 of 29

--------------------------------------------------------------------------------




Schedule 3.03 Sky Achieve Shareholder Structure




Name of Shareholder Number of Shares Percentage Mr. Kun Liu 90 90% Ms. You Hua,
Yu 10 10%





Page 28 of 29

--------------------------------------------------------------------------------




Schedule 4.08 and Schedule 5.01 Liabilities of PI Services




 
Dec 31, 2009
   
Feb 24, 2010
  Accounts Payable:                   Corporate Stock Transfer
3,139.66
   
2,789.66
   

   

  Other Current Liabilities:

   

  Advance Form Affiliate:

   

  Creative Business Strategies
33,071.57
   
33,540.57
   

   

  TOTAL Liabilities
36,211.23
(1)  
36,330.23
(2)            


  (1) As reported on audited financial statements for 12/31/09.   (2) Exclusive
of $7,500 payable on the closing date to Schumacher & Associates, Inc., CPA's
which amount shall be payable 50% by each of PI Services and Beijing Guoquiang.




Page 29 of 29

--------------------------------------------------------------------------------